COFFEY, Circuit Judge,
dissenting.
As I discuss infra at 1445-46, I reiterate my previous objections filed in the original panel opinion. See Hastert v. State Board of Elections, Nos. 92-1397 et al., slip op. at 21-24 (7th Cir. Dec. 17, 1993) (Coffey, J., dissenting). Additionally, I agree with the majority’s determination in its amended opinion that the Rosebrook plaintiffs are not prevailing parties. In litigation of this nature, the various plaintiffs groups are competing against each other and in this case the court determined that the Hastert plan prevailed over the Rosebrook plan. Based on the lower court’s selection of the Hastert plan, the Rosebrook plaintiffs cannot be viewed as prevailing parties.
As an initial matter, I agree with the majority that the November 6, 1991 district court opinion disposed of the attorneys’ fees with the phrase “all parties to these consoli*1445dated cases bear their own costs.” Hastert v. State Bd. of Elections, 777 F.Supp. 634, 662 (N.D.Ill.1991) (Hastert I). I fail to understand the need for the majority’s extensive criticism of the district court in regard to the attorneys’ fees. In the lower court’s subsequent opinion, Hastert v. Board of Elections, 794 F.Supp. 254 (N.D.Ill.1992) (Hastert II), it treated the phrase “all parties to these consolidated eases bear their own costs” as resolving the attorneys’ fees question. The three-judge district court was obviously in the best position to know whether it intended to deny attorneys’ fees. Rather than criticizing the court for its holding, we should accept the lower court’s interpretation of its own order and proceed to the merits of the instant appeal.
Secondly, I disagree with the majority’s determination in the amended opinion to add the Chicago Urban League as a prevailing party.1 The majority holds that the Urban League prevailed because (1) the League indicated prior to trial that it might adopt the Hastert plan, and (2) the League’s goals (a Hispanic majority district and three African-American majority districts) were achieved through the Hastert plan. The district court ruled that the Urban League had not prevailed since it failed to adopt the Hastert plan and instead proceeded on its own separate map; the League’s attorneys never followed through on the representation that they might “formally request that [the League] adopt the Hastert amended map.” The majority originally agreed with the trial court but in the amended opinion changes course and reasons that such a distinction is too formalistic. I disagree. Rather than being formalistic, the district court properly refused to reward a plaintiff who was hedging its bets. Counsel for the Urban League was attempting to play both sides against the middle and accomplish the League’s goals without committing to a position. By indicating before trial that it was contemplating adoption of the Hastert plan, but then never formally adopting that plan, the Urban League was able to reap the benefit of being “on board” the Hastert plan but if the district court ultimately adopted the Rosebrook plan, the Urban League attorneys had positioned themselves to present another argument that it prevailed based in part on the fact that it had never adopted the Hastert plan. A court of appeals should not fall prey to trial tactics of this nature.
The lower court ruled that the Urban League did not prevail and who is in a better position than the trial court to make that determination? I am unwilling to hold that the trial court abused its discretion on this matter, moreover, I am unaware of any case law warranting the reversal of the district court for “[a] decision on a fee award is left to the discretion of the district court in light of its superior understanding of the litigation and the desirability of avoiding frequent appellate review of what essentially are factual matters_ A district court does not abuse its discretion ... if reasonable persons could differ over the view it adopts.” McNabola v. Chicago Transit Authority, 10 F.3d 501, 518 (7th Cir.1993) (citations and quotation marks omitted) (emphasis added). As far as I know, McNabola is the law of the Seventh Circuit. The fact that the majority has changed its mind (from the first to the second opinion) about whether the Urban League prevailed is certainly evidence that “reasonable persons could differ” and mandates that the trial court did not abuse its discretion. Id. An appellate court should be extremely reluctant to hold that the knowledgeable and experienced members of the three-judge panel abused their discretion. Moreover, simply because the Nieves plaintiffs, who did prevail, had some goals in common with the League (creation of Hispanic majority district), does not warrant the conclusion that the League also prevailed. In this instance, the trial court made findings on the very same factual issues the panel majority raises, i.e., the role the Urban League played in creating the four minority congressional districts, and the trial court found that the League ultimately “chose to proceed on the basis of their own separate *1446map.” Hastert II, 794 F.Supp. at 260. This finding was not an abuse of discretion.
Regardless of which parties prevailed, I continue to adhere to the position enunciated in my prior dissenting opinion agreeing with the three-judge district court2 that special circumstances mitigate against an award of attorneys' fees. Hensley v. Eckerhart, 461 U.S. 424, 429, 103 S.Ct. 1933, 1937, 76 L.Ed.2d 40 (1983). The district court found special circumstances render an award of attorneys’ fees “unjust” in a case where (1) “the Board has played no active role in these proceedings and agree[d] to abide by the judgment of th[e] court,” Hastert I, 777 F.Supp. at 639, (2) the litigation only involves plaintiffs’ groups vying against one another and above all, (3) the redistricting should have occurred in the state legislative forum where attorneys’ fees were unavailable. I remain of the opinion that this court should consider en banc whether the district court’s interpretation of the fee statute is improper.
The amended majority opinion makes it even more clear that special circumstances make an award of fees in this type of case “unjust.” Id. In deciding to confer prevailing party status on all but the Rosebrook plaintiffs and then proceeding to award the prevailing parties attorneys’ fees, the majority obviously found it necessary to and did in fact expand the parameters of the standard for determining prevailing party status. A decision of this nature will only invite more challenges in redistricting litigation by encouraging special interest litigants to jump on the bandwagon (1) hire counsel, (2) draft a redistricting plan reflecting their own special concerns, (3) join in the statewide plan with the greatest chance of success, and (4) saddle the taxpayers with payment of their attorneys’ fees under this newly created standard. Moreover, I am fearful that the majority opinion will accomplish nothing but to encourage groups like those before us to stonewall during the state legislative process (preventing the legislature from timely drafting a redistricting map) and then shift the battle to the federal courtroom where the plaintiffs’ attorneys can receive a windfall of compensation for their services at the taxpayers’ expense.3
Neither the State of Illinois nor any other governmental body should be responsible for the attorneys’ fees of the prevailing parties in litigation involving a truly nominal defendant who played no active role in the proceedings. Attorneys’ fees awards are especially uncalled for when the unmeritorious claims are based primarily on the litigants’ partisan interests, i.e., drawing the most favorable redistricting boundaries, as opposed to protection of recognized constitutional rights of aggrieved parties. As I stated in my prior dissent, fee shifting in civil rights litigation is not intended to result in a “windfall” for attorneys, yet that is precisely what occurred in this instance. Farrar v. Hobby, - U.S. -, -, 113 S.Ct. 566, 575, 121 L.Ed.2d 494 (1992).

. In the original opinion, the majority ruled that the Urban League was not a prevailing party because "the Chicago Urban League plaintiffs insisted on their own map. They did not get it. On an issue like this, where either result would have been sustainable, the district court is in the best position to determine whether fees are appropriate. Here the district court did not abuse its discretion.” Hastert, slip op. at 16-17 (7th Cir. Dec. 17, 1993).


. Hastert II, 794 F.Supp. at 260-61.


. The majority suggests that the legislature's inability to draft a redistricting plan was due in part to the fact there was a Republican governor and a Democratic legislature. This attempt at assigning blame is in error because the legislature, which was controlled by one party, never even passed or voted on a plan. Thus, the Republican governor was not called upon to sign any legislation. The failure to pass redistricting legislation was likely attributable to the various plaintiff groups vying against one another. The fact that Illinois failed to pass redistricting legislation following the census of 1970 and 1980 is of little consequence for in those years, one party controlled the house and the other controlled the senate.